                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

                                         )
WHITSERVE LLC,                           )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )        Civ. No. 18-193-CFC
                                         )
DONUTS INC. and NAME.COM,                )
INC.,                                    )
                                         )
             Defendants.                 )

                                         )
WHITSERVE LLC,                           )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )        Civ. No. 18-194-CFC
                                         )
ENOM,LLC,                                )
                                         )
   Defendant.                            )
_________                                )


                                MEMORANDUM

      In February 2018, plaintiffWhitServe LLC ("WhitServe") brought separate

patent infringement actions against Donuts Inc., along with its subsidiary

Name.com, Inc., and eNom, LLC (collectively, the "Defendants"). C.A. No. 18-

193 at D.I. 1; C.A. No. 18-194 at D.I. 1. WhitServe alleges that Defendants
infringe U.S. Patent Nos. 5,895,468 ("the #468 patent") and 6,182,078 ("the #078

patent") which are titled, respectively, "System Automating Delivery of

Professional Services" and "System for Delivering Professional Services Over the

Internet." The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

Defendants have moved to dismiss the complaints pursuant to Federal Rule of

Civil Procedure 12(b)(6) on the grounds that the patents recite patent ineligible

subject matter under 35 U.S.C. § 101. C.A. No. 18-193 at D.I. 12; C.A. No. 18-

194 at D.I. 10. For the reasons discussed below, I will grant Defendants' motions.

    I.   BACKGROUND 1

         The complaints allege that Defendants infringe claims 1 and 24 of the #468

patent and claims 1, 3, 9, and 11 of the #078 patent. D.I. 1 at ,r,r 22, 31. Only

claims 3 and 11 of the #078 patent are dependent. D.I. 1-2. All the remaining

claims are independent. Id.; D.I. 1-1. The #468 and #078 patents share a common

written description that was first filed on October 7, 1996. D.I. 1 at ,r 13.

         As the patents-in-suit explain, attorneys and other professionals have to

perform many functions that "involve a series of deadlines" and these functions

cannot be completed without client authorization or action. D.I. 1-1 at 1: 11-16.



1
  Unless otherwise noted, the citations herein are to WhitServe's complaint in C.A.
No. 18-193 and the exhibits attached to that complaint, all of which are essentially
identical to the complaint and exhibits in C.A. 18-194.
                                            2
Before the invention disclosed in the patents-in-suit, professionals relied on a

docketing system, "which typically contains a database of deadlines," that "notifies

the professional of each upcoming deadline a preset time period before the

deadline by printout, attached terminal, or networked computer." Id. at 1:28-35. A

disadvantage of the docketing system, however, was that it provided "aid in only

one of the many steps which the professionals must perform." Id. at 1:36-38.

Professionals still had to spend "countless hours attempting to contact busy clients

by telephone or by writing multiple letters attempting to elicit a response from the

client." Id. at 1:21-23, 40-53. The entire process of sending clients a reminder

and obtaining a timely response is "often time-intensive, costly, and tedious." Id.

at 1:19-20.

      The patents-in-suit purport to solve these problems by disclosing "an

automated system for obtaining authorizations from clients prior to deadlines

which will improve the speed, efficiency, and reliability of performing professional

services for clients." Id. at 2:6-9. The system is comprised of a computer, a

database, software, and a communication link with the Internet. Id. at 6:54-7:8.

As the patents-in-suit explain, the advantage of a system "in which

communications between the professional and the client take place over the

Internet" is that "[t]hese technologies greatly decrease the costs and increase the

timeliness of communication." Id. at 1:58-2:14.

                                          3
       Claim 1 of the #468 patent, which may be considered representative of all

claims in the #468 patent family, recites: 2

        A device for automatically delivering professional services to a
        client comprising:

        a computer;

        a database containing a plurality of client reminders, each of the
        client reminders comprising a date field having a value attributed
        thereto;

        software executing on said computer for automatically querying
        said database by the values attributed to each client reminder date
        field to retrieve a client reminder;

        software executing on said computer for automatically generating a
        client response form from the retrieved client reminder;

        a communication link between said computer and the Internet;

        software executing on said computer for automatically transmitting
        the client response form to the client through said communication
        link; and

        software executing on said computer for automatically receiving a
        reply to the response form from the client through said
        communication link.

D.I. 1-1 at 6:54-7 :8.




2 WhitServe disagrees that claim 1 of the #468 patent is representative of the other
claims. D.I. 18 at 3. But the Federal Circuit has previously determined, in a
decision WhitSeve favorably cites here, that "Claim 1 of the #468 Patent is
representative of the claims in the #468 Patent Family." See Whitserve, LLC v.
Computer Packages, Inc., 694 F.3d 10, 18 (Fed. Cir. 2012).
                                           4
      The other independent claims asserted against Defendants are, with a few

caveats, essentially identical to claim 1 of the #468. The only meaningful

difference between claim 1 of the #468 patent and claim 1 of #078 patent is that

claim 1 of the #078 patent does not include the last limitation of claim 1 of the

#468 patent regarding "automatically receiving a reply to the response form from

the client." D.I. 1-2 at 8:4-22. Claim 24 of the #468 patent and claim 9 of the

#078 patent are, in all meaningful respects, the same as claim 1 of the #468 patent,

except directed towards a "method" instead of a "device." D.I. 1-1 at 10:8-24; D.I.

1-2 at 9:13-10:9. Finally, dependent claim 3 in the #078 patent narrows the device

of claim 1 by limiting the form of the device to a webpage. D.I. 1-2 at 8:24.

Similarly, claim 11 of#078 patent narrows the method in claim 9 by requiring that

the step for generating a client response form comprises "generating of a

webpage." D.I. 1-2 at 10:12-13.

II.   STANDARD OF REVIEW

      Under Rule 12(b)(6), a party may move to dismiss a complaint for "failure

to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). To

survive the motion to dismiss, the complaint need not contain "detailed factual

allegations," but it must contain sufficient factual matter to "state a claim to relief

that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp v. Twombly, 550 U.S. 544, 555, 570 (2007)). In assessing the

                                           5
plausibility of a claim, the Court must accept all Well-pleaded factual allegations in

the complaint as true and draw all reasonable inferences in favor of the plaintiff.

In re Rockefeller Ctr. Prop., Inc. Sec. Litig., 311 F.3d 198,215 (3d Cir. 2002). The

Court's review is limited to the allegations in the complaint, exhibits attached to

the complaint, and documents incorporated by reference. Mayer v. Belichick, 605

F.3d 223,230 (3d Cir. 2010); El-Hewie v. Bergen Cty., 348 F. App'x 790, 794 (3d

Cir. 2009).

      It is well-settled that courts may determine patent eligibility under§ 101 at

the Rule 12(b)(6) stage. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1166

(Fed. Cir. 2018) (stating that patent eligibility "may be, and frequently has been,

resolved on a Rule 12(b)(6) or (c) motion"); Fair Warning IP, LLC v. Iatric Sys.,

Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016) (stating that "it is possible and proper to

determine patent eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) motion"

(quoting Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed. Cir.

2016)); see also Voter Verified, Inc. v. Election Sys. & Software LLC, 887 F.3d

1376, 1379 (Fed. Cir. 2018) (affirming Rule 12(b)(6) dismissal based on§ 101

patent ineligibility); Maxon, LLC v. Funai Corp., 126 F. App'x 797, 798 (Fed. Cir.

2018) (same). Determining eligibility at the pleadings stage is possible, however,

"only when there are no factual allegations that, taken as true, prevent resolving the



                                          6
eligibility question as a matter of law." Aatrix Software, Inc. v. Green Shades

Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

III.   DISCUSSION

       Defendants have moved to dismiss the complaint on the grounds that the

#468 and #078 patents are directed to an abstract idea and, therefore, ineligible for

patent protection under 3 5 U.S. C. § 101. In opposing Defendants' motion,

WhitServe has raised three arguments: First, the #468 and #078 patents are not

ineligible under § 101; second, a motion to dismiss based on § 101 is inappropriate

at this stage of the proceedings; and, third, the validity of the claims has already

been upheld by other courts and the United States Patent and Trademark Office

("USPTO"). Each argument is addressed in tum.

          A. Patent Eligibility under Alice

       Section 101 of the Patent Act defines patent-eligible subject matter. It

provides: "Whoever invents or discovers any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement

thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title." 35 U.S.C. § 101.

       There are three judicially-created limitations on the literal words of§ 101.

The Supreme Court has long held that laws of nature, natural phenomena, and

abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int'/,

                                           7
573 U.S. 208,216 (2014). These exceptions to patentable subject matter arise

from the concern that the monopolization of "these basic tools of scientific and

technological work" "might tend to impede innovation more than it would tend to

promote it." Id (internal quotation marks and citations omitted).

      "[A ]n invention is not rendered ineligible for patent [protection] simply

because it involves an abstract concept[.]" Id. at 217. "[A]pplication[s] of such

concepts to a new and useful end ... remain eligible for patent protection." Id.

(internal quotation marks and citations omitted). But in order "to transform an

unpatentable law of nature [or abstract idea] into a patent-eligible application of

such law [or abstract idea], one must do more than simply state the law of nature

[or abstract idea] while adding the words 'apply it."' Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (emphasis omitted).

      In Alice, the Supreme Court made clear that the framework laid out in Mayo

for determining if a patent claims eligible subject matter involves two steps. The

Court must first determine whether the patent's claims are drawn to a patent-

ineligible concept-Le., are the claims directed to a law of nature, natural

phenomenon, or abstract idea? 573 U.S. at 217. If the answer to this question is

no, then the patent is not invalid for teaching ineligible subject matter. If the

answer to this question is yes, then the Court must proceed to step two, where it

considers "the elements of each claim both individually and as an ordered

                                           8
combination" to determine if there is an "inventive concept-i.e., an element or

combination of elements that is sufficient to ensure that the patent in practice

amounts to significantly more than a patent upon the [ineligible concept] itself."

Id. at 217-18 (alteration in original) (internal quotations and citations omitted). 3

                 1. Step One

      Defendants contend that the #468 and #078 patents are directed to the

abstract idea of preparing, sending, and receiving responses to due-date reminders

for clients of professional-services clients. I agree. There is no "definitive rule" as

to what constitutes an "abstract idea" under § 101. Enfish, LLC v. Microsoft Corp.,

822 F.3d 1327, 1334 (Fed. Cir. 2016). At its core, the "abstract ideas" exception

"embodies 'the longstanding rule that an idea of itself is not patentable."' Alice,

134 S. Ct. at 2355 (internal punctuation omitted) (quoting Gottschalk v. Benson,



3 The Court in Alice literally said that this two-step framework is "for
distinguishing patents that claim laws of nature, natural phenomena, and abstract
ideas from those that claim patent-eligible applications of those concepts." 573
U.S. at 217. But as a matter of logic, I do not see how the first step of the
Alice/Mayo framework can distinguish (or even help to distinguish) patents in
terms of these two categories (i.e., the categories of (1) "patents that claim laws of
nature, natural phenomena, and abstract ideas" and (2) patents "that claim patent-
eligible applications of [laws of nature, natural phenomena, and abstract ideas]").
Both categories by definition claim laws of nature, natural phenomena, and abstract
ideas; and only one of Alice's steps (i.e., the second, "inventive concept" step)
could distinguish the two categories. I therefore understand Alice's two-step
framework to be the framework by which courts are to distinguish patents that
claim eligible subject matter under § 101 from patents that do not claim eligible
subject matter under § 101.
                                           9
409 U.S. 63, 67 (1972)). Nevertheless, the Supreme Court and the Federal Circuit

have provided some guideposts. First, claims reciting "'method[s] of organizing

human activity' are not patent-eligible because they are abstract ideas." Smartflash

LLC v. Apple Inc., 680 F. App'x 977, 982 (Fed. Cir. 2017) (quoting Alice, 134 S.

Ct. at 23 56). Second, courts should distinguish between claims "directed to an

improvement to computer functionality"-which are not abstract-and claims

"simply adding conventional computer components to well-known business

practices"-which are abstract. In re TL/ Commc 'ns LLC Patent Litig., 823 F.3d

607, 612 (Fed. Cir. 2016) (quoting Enfish, 822 F.3d at 1335). In navigating the

parameters of an abstract idea, courts have generally sought to "compare claims at

issue to those claims already found to be directed to an abstract idea in previous

cases." Enfish, 822 F.3d at 1334. A review of precedential cases shows that the

asserted claims here are directed to an abstract idea.

      To start, the asserted claims recite in broad terms searching a database for

client due dates, generating a client reminder regarding the upcoming due dates,

sending the reminder to the client, and receiving the client's response. As the

Federal Circuit explained, claims that recite receiving, storing, and selectively

retrieving information to generate reports-as the claims here do-"describe[]

little more than the automation of a 'method of organizing human activity."' In re

Salwan, 681 F. App'x 938, 941 (Fed. Cir. 2017). Because the claims are not

                                          10
meaningfully different from other claims directed to methods of organizing human

activity, they merely recite an abstract idea. See Gust, Inc., v. Alphacap Ventures,

LLC, 905 F.3d 1321, 1336 (Fed. Cir. 2018) (claims that "merely recite a series of

steps for storing and organizing investment data that could all be performed by

humans without a computer" are "not meaningfully different from the ideas found

to be abstract in other cases ... involving methods of organizing human activity");

Planet Bingo LLC v. VKGS LLC, 516 F. App'x 1005, 1006 (Fed. Cir. 2014)

(claims reciting computer-aided method and systems for "managing a game of

Bingo" directed to the abstract idea of organizing human activity). .

      The asserted claims can also be read as reciting use of generic computer

technology to automate a well-known business practice. The written description

acknowledges that the claimed steps were already performed in the professional

world, where "oftentimes an attorney must send a client a reminder, obtain

authorization or possibly executed documents from the client and then take some

action based on the client's response." D.I. 1-1 at 1:12-16. The asserted claims

seek to "automatically deliver[]" these professional services with the aid of "a

computer," "a database," "software," and a "communication link" through the

Internet, but do not explain how such automation is implemented. It is readily

apparent that the asserted claims provide for no more than generic computer

components, because the patents provide no technical details or limitations with

                                          11
respect to the components. At most, a few of the components, such as the

"database" and "software," are described in terms of their routine functions. The

database must "contain[] a plurality of client reminders." D.I. 1-1 at 2:37-38. The

software is capable of "querying the database," "generating a client response

form," "transmitting the client response form" through use of the Internet, and

preferably "receiving a reply." Id. at 2 :40-47. Storing data is a "generic computer

function[]." In re TL/ Comm 'ns LLC Patent Litig., 823 F.3d at 612. "[S]ending

and receiving information" over a network are "routine computer functions."

Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1329 (Fed. Cir.

2017).

         The Federal Circuit has repeatedly held that claims reciting automation of a

conventional business practice using generic computer technology are directed to

an abstract idea. See Return Mail, Inc. v. United States Postal Serv., 868 F.3d

1350, 1368 (Fed. Cir. 2017) (claims which recite an "existing business practice"

performed "with the benefit of generic computing technology"-i.e., processing

mail undeliverable due to an incorrect or obsolete address-are directed to an

abstract idea); In re Sa/wan, 681 F. App'x at 941 (claims directed to automating

the "conventional business practice" of billing insurance companies and organizing

patient health information recite abstract idea); Intellectual Ventures I LLC v.

Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (claims reciting "a

                                           12
conventional business practice-the screening of messages by corporate

organizations-in the context of electronic communications" were directed to an

abstract idea); Shortridge v. Found. Constr. Payroll Serv., LLC, 655 F. App'x 848,

852 (Fed. Cir. 2016) (claims directed to "use of a general purpose computer to

perform [a] business method"-i.e., verifying to governing jurisdictions that the

payroll was processed using certified payroll records-recite abstract idea);

Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1339,

1342 (Fed. Cir. 2013) (claims directed to automated methods for generating task

lists to be performed by an insurance organization were directed to a patent-

ineligible abstract idea). To survive§ 101, WhitServe must do more than "merely

recite the performance of some business practice known from the pre-Internet

world along with the requirement to perform it on the Internet." DDR Holdings,

LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014).

      WhitServe argues that the claims are far from abstract, because they recite a

specific structure with physical components. D.I. 18 at 10. It is well-settled,

however, that "mere recitation of concrete, tangible components is insufficient to

confer patent eligibility to an otherwise abstract idea." In re TL/ Comm 'ns LLC

Patent Litig., 823 F.3d at 613; Mortg. Grader, Inc. v. First Choice Loan Serv. lnc.,

811 F.3d 1314, 1325 (Fed. Cir. 2016) ("[A]fter Alice, there can remain no doubt:

recitation of generic computer limitations does not make an otherwise ineligible

                                         13
claim patent-eligible." (quoting DDR Holdings, 773 F.3d at 1256) (alteration in

original)). As the Supreme Court explained, "[g]iven the ubiquity of computers,

wholly generic computer implementation is not generally the sort of 'additional

feature' that provides any 'practical assurance that the process is more than a

drafting effort designed to monopolize the abstract idea itself."' Alice, 134 S. Ct.

at 2358 (internal citations and punctuation omitted) (quoting Mayo, 566 U.S. at

77).

       Indeed, courts have repeatedly found that the specific components recited

here--"a computer," "a database," "software," and a "communication link"

through the Internet-were not enough to render the claims nonabstract. See Alice,

134 S. Ct. at 2360 (claims reciting "a general-purpose digital computer" are

nevertheless "directed to" an abstract idea); Mortg. Grader, 811 F.3d at 1324-25

(claims reciting an "interface," "network," and a "database" are nevertheless

directed to an abstract idea); Symantec, 838 F.3d at 1320 ("performance of an

abstract idea on the Internet is abstract"); DDR Holdings, 773 F.3d at 1256

(collecting cases where claims that "recited various computer hardware elements"

were nevertheless "directed to nothing more than the performance of an abstract

business practice on the Internet or using a conventional computer").

       WhitServe further argues that the claims are not abstract, because the "client

response form" and "client reminder date field" are specific and particularized to

                                          14
each client. D .I. 18 at 10-11. But the Federal Circuit has repeatedly held that

"tailoring of content based on information about the user .. .is an abstract idea."

Evolutionary Intelligence LLC v. Sprint Nextel Corp., 677 F. App'x 679,680 (Fed.

Cir. 2017) (quoting Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d

1266, 1271 (Fed. Cir. 2016)); Intellectual Ventures I LLC v. Capital One Bank,

792 F.3d 1363, 1369 (Fed. Cir. 2015) (concluding that a patent directed to

"customizing web page content" based upon "information known about the user"

not patent eligible). As the Federal Circuit explained, "information tailoring is 'a

fundamental ... practice long prevalent in our system."' Capital One, 792 F.3d at

1369 (ellipses in original) (quoting Alice, 134 S. Ct. at 2356).

      Finally, the claims are not directed to an improvement in computer

functionality. According to the written description, the problem facing the

inventor was the time-consuming and tedious nature of tracking, generating,

sending, and receiving responses to client reminders about upcoming due dates.

The written description states that the claimed invention seeks to "improve[] the

speed, efficiency, and reliability of performing services for clients" by combining

into one device the previously disparate methods of performing these tasks. But

"mere automation of manual processes using generic computers does not constitute

a patentable improvement in computer technology." Credit Acceptance Corp. v.

Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2016).

                                          15
                2. Step Two

      In step two of Alice, the elements of the claim are considered, both

individually and as an ordered combination, to assess whether the additional

elements transform the nature of the claim into a patent-eligible application of the

abstract idea. Content Extraction & Transmission LLC v. Wells Fargo Bank, 776

F.3d 1343, 1347 (Fed. Cir. 2014). To save a patent at step two, an inventive

concept "must be evident in the claims." Two-Way Media Ltd. v. Comcast Cable

Commc 'ns, LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017).

      Here, the claims elements, considered both individually and as an ordered

combination, recite nothing more than "generic computer components employed in

a customary manner," which is insufficient to transform an abstract idea into a

patent-eligible invention. Audatex N. Am., Inc. v. Mitchell Int'/, Inc., 703 F. App'x

986, 990 (Fed. Cir. 2017); Mortg. Grader, 811 F.3d at 1324-25 (holding that

generic computer components such as an "interface," "network," and "database"

fail to satisfy the "inventive concept requirement"); Capital One, 792 F.3d at 1369

("Instructing one to 'apply' an abstract idea and reciting no more than generic

computer elements performing generic computer tasks does not make an abstract

idea patent-eligible."); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed.

Cir. 2014) ("The claims' invocation of the Internet ... adds no inventive

concept.").

                                         16
      WhitServe argues that the invention allows for "faster and simpler

communication." D.I. 18 at 16-17. But "claiming the improved speed or

efficiency inherent with applying the abstract idea on a computer" does not provide

a sufficient inventive concept. Capital One, 792 F.3d at 1367 ("[T]he fact that the

web-site returns the pre-designed ad more quickly than a newspaper could send the

user a location-specific advertisement insert does not confer patent eligibility");

Audatex, 703 F. App'x at 990 ("[U]se of the Internet to increase the speed and

efficiency of an abstract process ... is not enough.").

      WhitServe also contends that dependent claim 3 of #078 patent adds an

inventive concept by requiring that the form of the invention be a web page. D.I.

18 at 16-17. This additional limitation, however, merely limits the claims to a

particular technological environment, which does not confer patent eligibility on an

abstract concept. See Alice, 134 S. Ct. at 2358 (limiting the use of an abstract idea

"to a particular technological environment" cannot transform it into a patent-

eligible invention); VideoShare, LLC v. Google, Inc., 2016 WL 4137524 at *9 (D.

Del. Aug. 2, 2016) (limiting abstract claims "to a particular technological

environment, such as computer networks or a web page, does not provide an

inventive concept") aff'd 695 F. App'x 577 (Fed. Cir. 2017).




                                          17
          B. Patent Eligibility under Berkheimer and Aatrix

      WhitServe also seeks to bring this case within the scope of the Federal

Circuit's decisions in Berkheimer and Aatrix, which generally held that factual

issues precluded a determination that the claims were patent ineligible. I find,

however, that neither case is applicable here. In Berkheimer, the Federal Circuit

affirmed in part and reversed in part a district court's grant of summary judgment

on patent ineligibility grounds. Berkheimer v. HP Inc., 881 F.3d 1360, 1362 (Fed.

Cir. 2018). At step one of the eligibility analysis, the Federal Circuit agreed that

each claim was directed to an abstract idea. Id. at 1366. At step two, however, the

Federal Circuit disagreed with the district court's conclusion that the claims recited

only "well-understood, routine, and conventional" computer functions. Id. at 1368.

As the Federal Circuit explained, the defendant offered no evidence that the

claimed invention was well-understood, routine, and conventional. Id. At the

same time, the written description "describe[d] an inventive feature that stores

parsed data in a purportedly unconventional manner." Id. at 1369. And, three of

the eight claims "contain[ed] limitations directed to the arguably unconventional

inventive concept described in the specification." Id. at 1370. Thus, the written

description in conjunction with certain claims raised a factual dispute regarding the

presence of an inventive concept, which made summary judgement inappropriate

at that time. Id. at 1369-70. In sum, under Berkheimer, improvements in

                                          18
technology described in the written description and captured in the claims may

create fact questions which preclude finding a patent ineligible as a matter of law.

      In Aatrix, the district court granted a motion to dismiss on § 101 grounds and

denied leave to amend. Aatrix Software, Inc. v. Green Shades Software, Inc., 882

F.3d 1121, 1123 (Fed. Cir. 2018). The Federal Circuit vacated the dismissal and

reversed the denial of leave. Id. As the Federal Circuit explained, the proposed

second amended complaint contained "numerous" and "specific" factual

allegations directed to problems in computer functionality that were "solved by the

Aatrix patented inventions." Id. at 1127. For example, the second amended

complaint alleged that "the claimed software uses less memory, results in faster

processing speed, and reduces the risk of thrashing which makes the computer

process forms more efficiently." Id. Similarly, allegations about the data file

claimed "an improvement in importing data from third-party software." Id.

Because these allegations, taken as true, "suggest[ed] that the claimed invention

[was] directed to an improvement in the computer technology itself," the district

court erred in finding, on a motion to dismiss, that the claimed invention was

conventional and routine. Id. at 1127-28.

      Here, Berkheimer and Aatrix are inapplicable because neither the patent nor

the complaint alleges any improvement in technology. Rather, the patent describes

improving the speed and efficiency with which humans deliver professional

                                         19
services by automating that practice through use of generic computer compone~ts

performing routine functions.

          C. Prior Court and USPTO Decisions

      In opposing Defendants' motion, WhitServe suggests that this Court should

decline to consider the patent eligibility of the asserted claims under § 101,

because the issue has already been addressed by the USPTO and two other courts.

D.I. 18 at 3-5. There are several problems, however, with WhitServe's assertion.

      First, all of the US PTO proceedings WhitServe cites occurred before the

Supreme Court's decision in Alice and, therefore, were not based on the correct

legal standard. See id. at 3; D.I. 1-1; D.I. 1-2.

      Second, the Federal Circuit's decision in WhitServe LLC v. Computer

Packages, Inc. was likewise issued before Alice. 694 F.3d 10, 39 (Fed. Cir. 2012).

More important, the only discussion of§ 101 in that case is dicta that appears in

the dissent. 694 F.3d 10, 39 (Fed. Cir. 2012). Even ifl were to consider the dicta,

it sets forth a position unfavorable to WhitServe. Specifically, the dissent argued

that there could be no infringement of the #468 and #078 patents (as the majority

affirmed) because the patents are "barred at the threshold by 35 U.S.C. § 101." Id.

(internal punctuation omitted) (quoting Diamond v. Diehr, 450 U.S. 175, 188

(1981)). Specifically, the patents "are directed to the abstract idea that it is useful



                                           20
to provide people with reminders of approaching due dates and deadlines."

WhitServe, 694 F .3 d at 39.

      Third, the district court in WhitServe v. GoDaddy.com, Inc., No. 3:11-cv-

948-JCH (D. Conn.) never substantively addressed the§ 101 issue. Pre-Alice, the

court denied GoDaddy's motion for summary judgment without an opinion and

without providing any comment on the§ 101 issue. C.A. No. 3:11-948 at D.I. 304.

Post-Alice, the court denied leave to file a renewed motion for summary judgment.

Id. at D.I. 337. The~, the case settled before the court determined patent eligibility

at trial. Id. at D.I. 433. Because the patent eligibility of the #468 and #078 patents

has not yet been decided under the current legal standard for § 101 by either the

USPTO or other courts, there is no prior decision-binding or otherwise-that I

must take into consideration before rendering my decision. For these reasons, I

find that this argument by WhitServe has no merit.

IV.   CONCLUSION

      For the foregoing reasons, Defendants' motions to dismiss (C.A. No. 18-193

at D.I. 12; C.A. No. 18-194 at D.I. 10) are granted. An appropriate order will be

entered.



Dated: July 8, 2019



                                          21
